Citation Nr: 0026168	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-11 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

This appeal arises from a May 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The appellant's spouse died in July 
1996 and the appellant is claiming entitlement to benefits as 
his surviving spouse.


FINDING OF FACT

The service department has informed VA that the appellant's 
spouse had no service as a member of the Philippines 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  


CONCLUSION OF LAW

The appellant's spouse did not have recognized active 
military service for purposes of eligibility for VA benefits.  
38 U.S.C.A. §§ 101, 107, 1521 (West 1991); 38 C.F.R. §§ 3.2, 
3.3 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations.  The regulations define the 
requisite service required for eligibility for VA benefits.  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101 (West 1991); 38 C.F.R. § 3.1 (1999).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (1999).  Verification of service is 
required when the claimant has not submitted documentation as 
required in paragraph (a).  VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203 
(1999).  

Factual Background.  The appellant submitted copies of an 
Affidavit for Philippine Army Personnel which reflects that 
the appellant's spouse was inducted into the USAFFE in 
December 1941.  He served in "A" Battery, 2nd Battalion, 
from December 1941 to May 1942.  From May 1942 to September 
1942 he was a prisoner of war.  From September 1942 to 
February 1945 he returned to his civilian occupation as a 
farmer.  He was discharged in February 1946.  

In February 1984 the RO requested verification of the service 
of the appellant's spouse.  A response was received in June 
1984 from the U.S. Army.  It reads, "Subject has no service 
as a member of the Philippines Commonwealth Army including 
the recognized guerrillas, in the service of the United 
States Armed Forces."  A second request for verification was 
made in July 1984.  In October 1984 the U. S. Army Reserve 
Component Personnel Administration Center responded that the 
evidence submitted was insufficient to warrant a change in 
the prior negative certification of June 1984.  

The RO again attempted to verify service in June 1999, the 
same response was received in November 1999 that there was no 
change warranted in the prior negative certification.  

Analysis.  In order to qualify for VA benefits, a claimant 
must demonstrate that he, she, or the party upon whose 
service the claimant predicates the claim had basic 
eligibility for the benefits claimed.  The United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
held in Duro v. Derwinski, 2 Vet. App. 530, 532 (1992), that 
the service department's findings as to the service of the 
veteran is binding on VA for the purposes of establishing 
service in the U.S. Armed Forces, Philippine Commonwealth 
Army, or Philippine guerrillas in the service of the U.S. 
Armed Forces.  The Court has held that a service department 
determination as to an individual's service shall be binding 
on VA, unless a reasonable basis exists for questioning it.  
See Manibog v. Brown, 8 Vet. App. 465, 468 (1996).

The appellant has not presented any certification from the 
service department that indicates that her spouse had 
recognized service.  The documents she has presented are from 
the Philippine government and are not the required 
documentation of service.  Consideration has been given to 
the Court's holding in Sarmiento v. Brown, 7 Vet. App. 80 
(1994), that the regulatory duty to seek evidentiary 
verification is mandatory and that there is no limit set on 
the number of times the Secretary shall request service 
department verification.  The RO requested verification on 
three occasions, most recently in 1999.  

The appellant has asserted that her spouse had applied for 
United States citizenship and as a result would have been 
eligible for benefits.  In Florentino v. Brown, 7 Vet. 
App. 369, 371 (1995), that Court wrote that the determinative 
factor for entitlement to VA benefits was not citizenship but 
the type of service.  

In Soria v. Brown, 118 F.3d. 748 (1997), the United States 
Court of Appeals for the Federal Circuit noted that where 
service department certification was required, VA has long 
treated the service department's decision on such matters as 
conclusive and binding on VA.  If the United States service 
department refuses to verify the claimed service of the 
appellant's spouse, the applicant's only recourse lies with 
the relevant service department, not VA.  38 C.F.R. §§ 3.9 
and 3.203.  

The Court in Sabonis v. Brown, 6 Vet. App. 426 (1994), held 
that in a case where the law and not the evidence is 
dispositive, the claim should be denied on the basis that it 
is without legal merit.  In the absence of the required 
verification of service by the service department the 
appellant lacks basic eligibility for VA benefits.  


ORDER

Basic eligibility for VA benefits is denied.  


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

